240 S.W.3d 200 (2007)
Jeffrey Allen DOBBS, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 89542.
Missouri Court of Appeals, Eastern District, Division One.
December 11, 2007.
Lisa M. Stroup, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Lisa Kennedy, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Movant, Jeffrey Allen Dobbs, appeals from the judgment denying on the merits *201 his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. The findings and conclusions of the motion court are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).